DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-53 are presented for examination.
Claims 1-53 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-53, in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “modules”, “units”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 1-53, claims’ limitation “an operation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. In Particular, the specification states “The operation module 0012 is electrically connected to the image capturing module 0011 to detect whether there is at least one of a target carrier 000B and a lane marking 000C in the environment image captured in the traveling direction of the movable carrier 000A and generate a detection signal”, but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “an operation module” is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similarly, claim limitation “a road map unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the The road map unit 0070 is disposed at the movable carrier 000A and stores a plurality of road data …”, but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a painted line recognition result processing unit” is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation “a detection wave transceiver module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. In Particular, the specification states “a detection wave transceiver module electrically connected to the operation module; the detection wave transceiver module sends a detection wave in a non-traveling direction of the mobile carrier”, but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the terms is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similarly, claim limitation “an inertial measurement unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to he inertial measurement unit is used to detect an acceleration, a tilt angle, or a yaw rate of the movable carrier”, but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the terms is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
          Concerning claims 1-53, as described above in 112(b), second paragraph, the disclosure does not provide adequate structure to perform the claimed function(s). The specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such as one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10-19, 26-27, and 48  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 5-8, 10-19 recite the limitation “…the traveling of the movable carrier…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.     
          Claim 11 recites the limitation “…the brake pedal …” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required. 
Claim 26 recites the limitation “…the leftward and rightward directions…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.
          Claim 29 recites the limitation “…the other image capturing module…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.
          Claim 48 recites the limitation “…the entrance pupil…”, “longest operation wavelength…”, and  “the shortest operation wavelength…”  causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 depends on independent claim 1 but fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1, 28, 26, 29, 27, 47-53 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 9, 21-26, 29-35 of US application 16/541,548 (Patent No: 10,960,829) in view of Van Arendonk et al. (US 8866890 B2) indicated below.  
For Claims 1, 28, 26, 29, 27, 47-53 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with movable carrier auxiliary system.  As clearly indicated in the table below, each claimed limitations of claims 1, 28, 26, 29, 27, 47-53 of the current application are anticipated by the corresponding limitations of claims 1, 9, 21-26, 29-35 of the reference application except for explicitly disclosing that the storage module stores a plurality of image models.

16/541,548 (Patent No: 10,960,829)
16/510182
Claim 1:

A movable carrier auxiliary system, comprising: an environment detecting device comprising at least one image capturing module, a storage module, and an operation module;  
wherein the at least one image capturing module is disposed at a movable carrier for 
the storage module stores a plurality of image models;  
the operation module is electrically connected to the at least one image capturing module and the storage module to detect whether the environment image has an image that matches at least one of the image models or not, and to generate a corresponding detection signal;  











wherein the at least one image capturing module has a lens group;  
the lens group comprises at least two lenses having refractive power and satisfies: 1.0.ltoreq.f/HEP&lt;10.0;  0 deg&lt;HAF.ltoreq.150 deg;  
and 0.9.ltoreq.2(ARE/HEP).ltoreq.2.0;  
wherein f is a focal length of the lens group;  HEP is an entrance pupil diameter of the lens group;  HAF is a half of a maximum field angle of the lens group;  ARE is a profile curve length measured from a start point where an optical axis of the lens group passes through any surface of one of the at least two lenses, along a surface profile of the corresponding lens, and finally to a 
claim 9 :
a warning module electrically connected to the operation module for generating a warning message when the operation module determines that the distance between the movable carrier and the image matched at least one of the image models is less than a safe distance



claim 21:
wherein the environment detecting device comprises two image capturing modules respectively disposed at a left side and a right side of the movable carrier for capturing environment images in a leftward and a 
claim 22:
wherein the two image capturing modules respectively disposed at a left side and a right side of the movable carrier and facing a forward direction of the movable carrier for capturing and generating the environment image in the forward direction of the movable carrier
claim 23:
wherein the two image capturing modules respectively disposed at a left side and a right side of the movable carrier and facing a backward direction of the movable carrier for capturing and generating the environment 
claim 25:
wherein the environment detecting device comprises three image capturing modules respectively disposed at a front side, a left side, and a right side of the movable carrier for capturing and generating the environment images in a forward direction, a leftward direction, and a rightward direction of the movable carrier;  the operation module detects whether a combined environment image constituted by environment images captured by the three image capturing modules in the forward, leftward, and rightward directions of the movable carrier has an image that matches at least one of the image models, and generates the corresponding detection signal
claim 26:

claim 24:
wherein a horizontal view angle of the environment image is at least 180 degrees

claim 29:
wherein the lens group satisfies: 0.9.ltoreq.ARS/EHD.ltoreq.2.0;  wherein for any surface of any lens, ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to an end point of a maximum effective radius thereof;  and EHD is a maximum effective radius thereof

claim 30:
wherein the lens group satisfies: PLTA.ltoreq.100 .mu.m;  PSTA.ltoreq.100 .mu.m;  NLTA.ltoreq.100 .mu.m;  NSTA.ltoreq.100 .mu.m;  SLTA.ltoreq.100 .mu.m;  SSTA.ltoreq.100 .mu.m;  and |TDT|.ltoreq.250%;  wherein HOI is a maximum imaging height for image formation perpendicular to the optical axis on an image plane of the at least one image 
positive direction of the tangential ray fan aberration of the at least one image capturing module after the shortest operation wavelength passing through the edge of the entrance pupil;  NLTA is a transverse aberration at 0.7 HOI in a negative direction of the tangential ray fan aberration of the at least one image capturing module after the longest operation wavelength passing through the edge of the entrance pupil;  NSTA is a transverse aberration at 0.7 HOI in the negative direction of the tangential ray fan aberration of the at least one image capturing module after the shortest operation wavelength 
claim 31:
wherein the lens group comprises four lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, and a fourth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 
0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical 
Claim 32:
wherein the lens group comprises five lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one image capturing module;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the fifth lens
claim 33:
wherein the lens group comprises six lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one image capturing module;   InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the sixth lens
claim 34:
wherein the lens group comprises seven lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens in order along the 
wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one image capturing module;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the seventh lens
claim 35:
wherein the lens group further comprises an aperture, and the aperture satisfies: 0.2.ltoreq.InS/HOS.ltoreq.1.1;  wherein HOS is a distance in parallel with the optical axis between a lens surface of the lens group furthest from an image plane of the at least one image capturing module and the image plane;  InS is a distance on the optical axis 
Claim 1 

A movable carrier auxiliary system, comprising: an environment detecting device comprising at least one image capturing module and an operation module;  

wherein the image capturing module is disposed at a movable carrier for capturing 

and the operation module is electrically connected to the at least one image capturing module to detect whether there is at least one of a target carrier and a lane marking in the environment image or not for generating a detection signal;  

a state detecting device disposed at the movable carrier for detecting a moving state of the movable carrier and generating a state signal;  and a control device disposed at the movable carrier and electrically connected to the operation module of the environment detecting device and the state detecting device for continuously receiving the detection signal and the state signal, wherein the control device controls the movable carrier to follow the target carrier or the lane marking according to the detection signal and the state signal upon receiving 

and wherein the image capturing module has a lens group; 

 the lens group comprises at least two 
lenses having refractive power and satisfies: 1.0.ltoreq.f/HEP.ltoreq.10.0;  0 
deg&lt;HAF.ltoreq.150 deg;  and 0.9.ltoreq.2(ARE/HEP).ltoreq.2.0;  wherein f is 
a focal length of the lens group;  HEP is an entrance pupil diameter of the lens group;  HAF is a half a maximum field angle of the lens group;  ARE is a profile curve length measured from a start point where an optical axis of the 
lens group passes through any surface of one of the at least two lenses, along a surface profile of the corresponding lens, and finally to a coordinate point, from which 
pupil diameter. 

Claim 28:

a warning device electrically connected to the operation module;  wherein the operation module calculates a distance between the dodging carrier and the movable carrier in the non-traveling direction, determines whether the distance is less than a safe distance, and generates the detection signal;  and when the operation module generates the detection signal of less than the safety distance, the warning device issues a warning message
claim 26:
comprising two image capturing modules for capturing the environment image in the non-traveling direction of the movable carrier;  wherein the two image capturing modules 

directions and generates the detection signal




claim 29:
comprising four image capturing modules;  wherein one image capturing module captures the environment image in a forward direction of the movable carrier, another image capturing 
module captures the environment image in a leftward direction of the movable carrier, another image capturing module captures the environment image in a rightward direction of the movable carrier, and the other image capturing module captures the 
carrier;  and the operation module detects whether there is at least one of the target carrier and the lane marking in the environment images captured by the four image capturing modules and generates the detection signal


































claim 27:
wherein a horizontal view angle of each of the two image capturing modules is at least 180 degrees

claim 47:
wherein the lens group satisfies: 0.9.ltoreq.ARS/EHD.ltoreq.2.0;  wherein for any surface of any lens, ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to an end point of a maximum effective radius thereof;  EHD is a maximum effective radius thereof

claim 48:
wherein the lens group satisfies: PLTA.ltoreq.100 .mu.m;  PSTA.ltoreq.100 .mu.m;  NLTA.ltoreq.100 .mu.m;  NSTA.ltoreq.100 .mu.m;  SLTA.ltoreq.100 .mu.m;  SSTA.ltoreq.100 .mu.m;  
and |TDT|&lt;250%, wherein HOI is a maximum imaging height for image formation 
perpendicular to the optical axis on an image plane of the image capturing module;  PLTA 
operation wavelength passing through an edge of the entrance pupil;  PSTA is a transverse aberration at 0.7 HOI in the positive direction of the tangential ray fan aberration of the image capturing module after the shortest operation 
wavelength passing through the edge of the entrance pupil;  NLTA is a transverse aberration at 0.7 HOI in a negative direction of the tangential ray fan aberration of the image capturing module after the longest operation 
wavelength passing through the edge of the entrance pupil;  NSTA is a transverse aberration at 0.7 HOI in the negative direction of the tangential ray fan aberration of the image capturing module after the shortest operation 

edge of the entrance pupil;  SSTA is a transverse aberration at 0.7 HOI of the sagittal ray fan aberration of the image capturing module after the shortest operation wavelength passing through the edge of the entrance pupil;  and TDT 
is a TV distortion of the image capturing module upon image formation



claim 49:
wherein the lens group comprises four lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, and a fourth lens in order along 
0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the fourth lens


Claim 50:
wherein the lens group comprises five lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens 



claim 51:
wherein the lens group comprises six lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the sixth lens


claim 52:

wherein the lens group comprises seven lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  
wherein HOS is a distance n parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens group;  
InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the seventh lens

Claim 53:
wherein the lens group further comprises an aperture, and the aperture satisfies: 

axis between the aperture and the image plane.


Van Arendonk discloses of the storage module stores a plurality of image models (as shown in fig. 2, there are two image models and fig. 8 there are four image models).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology of the storage module stores a plurality of image models as a modification of movable carrier auxiliary system for the benefit of making a high resolution camera (Van Arendonk, abstract).
Claims 1, 28, 26, 29, 27, 47 -53 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 20 of US application 16/541,548 (Patent No: 10,960,829) in view of Van Arendonk et al. (US 8866890 B2) and further in view of Daily et al. (US 20040080548 A1) indicated below.  
For Claims 1, 28, 26, 29, 27, 47 -53, as discussed above, each claimed limitations of claims 1, 28, 26, 29, 27, 47 -53 of the current application are anticipated by the corresponding limitations of claim 1, 9, 20-26, 29-35 of the reference application in 
Daily discloses of a horizontal view angle of the environment image is at least 100 degrees (paragraph 0017, … The panoramic video sensor 28 can preferably comprise, e.g., a panoramic video sensor/camera that can provide simultaneous 360 degree horizontal coverage).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology of a horizontal view angle of the environment image is at least 100 degrees as a modification of movable carrier auxiliary system for the benefit of providing panoramic video (Daily, paragraph 0017).
Claims 1, 28, 26, 29, 27, 47-53 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 20, 8, 17, 40, 11, 14, 2-7, 38 of US application US 16/506293 in view of Van Arendonk et al. (US 8866890 B2)  indicated below.  
For Claim 1, 28, 26, 29, 27, 47-53 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with movable carrier auxiliary system.  As clearly indicated in the table below, each claimed limitations of claim 1, 28, 26, 29, 27, 47-53 of the current application are anticipated by the corresponding limitations of claim 1, 20, 8, 17, 40, 11, 14, 2-7, 38  of the reference application except for explicitly disclosing that a the storage module stores a plurality of image models.

16/510,182
16/506,293
Claim 1 

A movable carrier auxiliary system, comprising: an environment detecting device comprising at least one image capturing module and an operation module;  

wherein the image capturing module is disposed at a movable carrier for capturing an environment image in a traveling direction of the movable carrier;  

and the operation module is electrically connected to the at least one image capturing module to detect whether there is at least one of a target carrier and a lane marking in the environment image or not for generating a detection signal;  

a state detecting device disposed at the movable carrier for detecting a moving state of the movable carrier and generating a state signal;  and a control device disposed 

and wherein the image capturing module has a lens group; 

 the lens group comprises at least two 
lenses having refractive power and satisfies: 1.0.ltoreq.f/HEP.ltoreq.10.0;  0 
deg&lt;HAF.ltoreq.150 deg;  and 0.9.ltoreq.2(ARE/HEP).ltoreq.2.0;  wherein f is 

lens group passes through any surface of one of the at least two lenses, along a surface profile of the corresponding lens, and finally to a coordinate point, from which a vertical distance to the optical axis is half of the entrance 
pupil diameter. 

Claim 28:

a warning device electrically connected to the operation module;  wherein the operation module calculates a distance between the dodging carrier and the movable carrier in the non-traveling direction, determines whether the distance is less than a safe distance, and generates the detection signal;  
claim 26:
comprising two image capturing modules for capturing the environment image in the non-traveling direction of the movable carrier;  wherein the two image capturing modules 
capture the environment images in the leftward and rightward directions respectively;  and the operation module detects whether there is a dodging carrier in the environment images captured in the leftward and rightward 
directions and generates the detection signal




claim 29:
comprising four image capturing modules;  wherein one image capturing module 
module captures the environment image in a leftward direction of the movable carrier, another image capturing module captures the environment image in a rightward direction of the movable carrier, and the other image capturing module captures the environment image in a backward direction of the movable 
carrier;  and the operation module detects whether there is at least one of the target carrier and the lane marking in the environment images captured by the four image capturing modules and generates the detection signal


































claim 27:
wherein a horizontal view angle of each of the two image capturing modules is at least 180 degrees

claim 47:
wherein the lens group satisfies: 0.9.ltoreq.ARS/EHD.ltoreq.2.0;  wherein for any surface of any lens, ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to an end point of a maximum effective radius thereof;  EHD is a maximum effective radius thereof

claim 48:

and |TDT|&lt;250%, wherein HOI is a maximum imaging height for image formation 
perpendicular to the optical axis on an image plane of the image capturing module;  PLTA is a transverse aberration at 0.7 HOI in a positive direction of a tangential ray fan aberration of the image capturing module after the longest 
operation wavelength passing through an edge of the entrance pupil;  PSTA is a transverse aberration at 0.7 HOI in the positive direction of the tangential ray fan aberration of the image capturing module after the shortest operation 
wavelength passing through the edge of the entrance pupil;  NLTA is a transverse aberration at 0.7 HOI in a negative direction 
wavelength passing through the edge of the entrance pupil;  NSTA is a transverse aberration at 0.7 HOI in the negative direction of the tangential ray fan aberration of the image capturing module after the shortest operation 
wavelength passing through the edge of the entrance pupil;  SLTA is a transverse aberration at 0.7 HOI of a sagittal ray fan aberration of the image capturing module after the longest operation wavelength passing through the 
edge of the entrance pupil;  SSTA is a transverse aberration at 0.7 HOI of the sagittal ray fan aberration of the image capturing module after the shortest operation wavelength passing through the edge of the entrance pupil;  and TDT 
is a TV distortion of the image capturing module upon image formation



claim 49:
wherein the lens group comprises four lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, and a fourth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 
0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the fourth lens


Claim 50:
wherein the lens group comprises five lenses having refractive power, which are 
and an image plane of the lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the fifth lens


claim 51:
wherein the lens group comprises six lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein 


claim 52:

wherein the lens group comprises seven lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  
wherein HOS is a distance n parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens group;  


Claim 53:
wherein the lens group further comprises an aperture, and the aperture satisfies: 
0.2.ltoreq.InS/HOS.ltoreq.1.1;  wherein HOS is a distance in parallel with the optical axis between a lens surface of the lens group furthest from an image plane of the lens group and the image plane;  InS is a distance on the optical 
axis between the aperture and the image plane.
Claim 1:

A movable carrier auxiliary system, comprising: at least two optical image capturing systems respectively disposed on a left portion and a right portion of a movable carrier, wherein each of the optical image capturing systems comprises an image capturing module and an operation module;  the image capturing module captures and produces an environmental image surrounding the movable carrier;  

the operation module is electrically connected to the image capturing module, and detects at least one moving object in the environmental 
image to generate a detecting signal;  

at least one warning module which is 
electrically connected to the operation module, and receives the detecting signal, and generates a warning signal when the 
and at least one displaying device electrically connected to the at least one warning module to display the warning signal;  







wherein each of the optical image capturing systems has at least one lens group;  the at least one lens group comprises at least two lenses having refractive power and satisfies: 
1.0.ltoreq.f/HEP.ltoreq.10.0;  0 deg.ltoreq.HAF.ltoreq.150 deg;  and 
0.9.ltoreq.2 (ARE/HEP).ltoreq.2.0;  where f is a focal length of the at least 

group;  HAF is a half of a maximum field angle of the at least one lens group;  
ARE is a profile curve length measured from a start point where an optical axis 
of the at least one lens group passes through any surface of one of the at 
least two lenses, along a surface profile of the corresponding lens, and 
finally to a coordinate point of a perpendicular distance where is a half of 
the entrance pupil diameter away from the optical axis


claim 20:
wherein the at least one warning member is a warning light, a sounding device, or both the warning light and the sounding device

claim 8:





claim 17:
wherein the at least one displaying device is a vehicle electronic rear-view mirror


claim 40:
wherein the at least one displaying device comprises: a first transparent assembly having a first incidence surface and a first exit surface, wherein an image enters the first transparent assembly via the first incidence surface, and is emitted via the first exit surface;  a second transparent assembly disposed on the first exit 
surface, wherein a gap is formed between the second transparent assembly and the 
reflective layer;  at least one electrical connector electrically connected to the 
transparency of the electro-optic medium layer;  and at least one control member electrically connected to the at least one electrical connector, wherein when a brightness of the image exceeds a certain brightness, the at least one control member controls the at least one electrical connector to supply the electrical energy to the electro-optic medium layer


claim 11:
wherein the movable carrier auxiliary system comprises at least four optical image capturing 
systems respectively disposed on the left portion, the right portion, a front portion, and a rear portion of the movable carrier









Claim 14:
wherein a horizontal angle of view covered by the fusion image is at least 360 degrees

claim 2:
wherein the at least one lens group satisfies: 0.9.ltoreq.ARS/EHD.ltoreq.2.0;  wherein for any surface of any lens, ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to an end point of the maximum effective half diameter thereof.  EHD is a maximum effective half diameter thereof


claim 3:
wherein the at least one lens group satisfies: PLTA.ltoreq.100 .mu.m;  PSTA.ltoreq.100 .mu.m;  NLTA.ltoreq.100 .mu.m;  NSTA.ltoreq.100 .mu.m;  SLTA.ltoreq.100 .mu.m;  SSTA.ltoreq.100 .mu.m;  and |TDT|.ltoreq.250%;  where HOI is a maximum height for image formation perpendicular to the optical axis on an image plane of the at least one lens group;  PLTA is a transverse aberration at 0.7 HOI in a positive direction of a tangential ray fan aberration after the longest operation wavelength passing through an edge of the entrance pupil;  PSTA is a transverse aberration at 0.7 HOI in the positive direction of the tangential ray fan aberration after the shortest operation wavelength passing through the 
edge of the entrance pupil;  NLTA is a transverse aberration at 0.7 HOI in a 
operation wavelength passing through the edge of the entrance pupil;  NSTA is a transverse aberration at 0.7 HOI in the negative direction of the tangential ray fan aberration after the shortest operation wavelength passing through the 
edge of the entrance pupil;  SLTA is a transverse aberration at 0.7 HOI of a sagittal ray fan aberration after the longest operation wavelength passing through the edge of the entrance pupil;  SSTA is a transverse aberration at 0.7 HOI of the sagittal ray fan aberration after the shortest operation wavelength passing through the edge of the entrance pupil;  TDT is a TV distortion for 
image formation in the optical image capturing module









Claim 4:
wherein the at least one lens group comprises four lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, and a fourth lens in order along an optical axis from an object side to an image side;  the at least one lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  where HOS is a distance in parallel with the optical axis between an object-side surface of the first lens 
and an image plane of the at least one lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens 
to an image-side surface of the fourth lens



claim 5:

wherein the at least one lens group comprises five lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in order along an optical axis from an object side to an image side;  the at least one lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  where HOS is 
a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the 
first lens to an image-side surface of the fifth lens

claim 6:

wherein the at least one lens group comprises six lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a six lens in order along an optical axis from an object side to an image side;  the at least one lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  where HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the sixth lens

claim 7:
wherein the at least one lens group comprises seven lenses having refractive power, which are 
constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth 

claim 38:

wherein the at least one lens group further comprises an aperture, wherein the optical image capturing module further satisfies: 0.2.ltoreq.InS/HOS.ltoreq.1.1;  where InS is a distance on the optical axis between the aperture and an image plane of the at least one lens group;  HOS is a distance in parallel with the optical axis 


Van Arendonk discloses of the storage module stores a plurality of image models (as shown in fig. 2, there are two image models and fig. 8 there are four image models).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology of the storage module stores a plurality of image models as a modification of movable carrier auxiliary system for the benefit of making a high resolution camera (Van Arendonk, abstract).
Claims 1, 28, 26, 29, 27, 47-53 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 20, 8, 17, 40, 11, 14, 2-7, 38 of US application US 16/506293 in view of Van Arendonk et al. (US 8866890 B2) and further in view of Daily et al. (US 20040080548 A1) indicated below.  
For Claims 1, 28, 26, 29, 27, 47-53, as discussed above, each claimed limitations of claims 1, 28, 26, 29, 27, 47 -53 of the current application are anticipated by the corresponding limitations of claims 1, 20, 8, 17, 40, 11, 14, 2-7, 38 of the reference application in combined with Van Arendonk, except for explicitly disclosing that a horizontal view angle of the environment image is at least 100 degrees.
Daily discloses of a horizontal view angle of the environment image is at least 100 degrees (paragraph 0017, … The panoramic video sensor 28 can preferably comprise, e.g., a panoramic video sensor/camera that can provide simultaneous 360 degree horizontal coverage).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology of a horizontal view angle of the environment image is at least 100 degrees as a modification of movable carrier auxiliary system for the benefit of providing panoramic video (Daily, paragraph 0017).
Claims 1, 28, 26, 29, 27, 47-53 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 2, 11, 3-4, 12-17, 33 of US application US 16/507539 in view of Van Arendonk et al. (US 8866890 B2) indicated below.  
For Claim 1, 28, 26, 29, 27, 47-53 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with movable carrier auxiliary system.  As clearly indicated in the table below, each claimed limitations of claims 1, 28, 26, 29, 27, 47-53 of the current application are anticipated by the corresponding limitations of claim 1, 2, 11, 3-4, 12-17, 33 of the reference application except for the storage module stores a plurality of image models and a horizontal view angle of the environment image is at least 100 degrees (claim 20’s limitation).

16/510,182
16/507539
Claim 1 

A movable carrier auxiliary system, comprising: an environment detecting device 

wherein the image capturing module is disposed at a movable carrier for capturing an environment image in a traveling direction of the movable carrier;  

and the operation module is electrically connected to the at least one image capturing module to detect whether there is at least one of a target carrier and a lane marking in the environment image or not for generating a detection signal;  

a state detecting device disposed at the movable carrier for detecting a moving state of the movable carrier and generating a state signal;  and a control device disposed at the movable carrier and electrically connected to the operation module of the environment detecting device and the state detecting device for continuously receiving 

and wherein the image capturing module has a lens group; 

 the lens group comprises at least two 
lenses having refractive power and satisfies: 1.0.ltoreq.f/HEP.ltoreq.10.0;  0 
deg&lt;HAF.ltoreq.150 deg;  and 0.9.ltoreq.2(ARE/HEP).ltoreq.2.0;  wherein f is 
a focal length of the lens group;  HEP is an entrance pupil diameter of the lens group;  HAF is a half a maximum field angle of the lens group;  ARE is a profile curve length 
lens group passes through any surface of one of the at least two lenses, along a surface profile of the corresponding lens, and finally to a coordinate point, from which a vertical distance to the optical axis is half of the entrance 
pupil diameter. 

Claim 28:

a warning device electrically connected to the operation module;  wherein the operation module calculates a distance between the dodging carrier and the movable carrier in the non-traveling direction, determines whether the distance is less than a safe distance, and generates the detection signal;  and when the operation module generates the detection signal of less than the safety distance, the warning device issues a warning message
claim 26:
comprising two image capturing modules for capturing the environment image in the non-traveling direction of the movable carrier;  wherein the two image capturing modules 
capture the environment images in the leftward and rightward directions respectively;  and the operation module detects whether there is a dodging carrier in the environment images captured in the leftward and rightward 
directions and generates the detection signal




claim 29:
comprising four image capturing modules;  wherein one image capturing module captures the environment image in a forward direction of the movable carrier, another image capturing 

carrier;  and the operation module detects whether there is at least one of the target carrier and the lane marking in the environment images captured by the four image capturing modules and generates the detection signal


































claim 27:
wherein a horizontal view angle of each of the two image capturing modules is at least 180 degrees

claim 47:
wherein the lens group satisfies: 0.9.ltoreq.ARS/EHD.ltoreq.2.0;  wherein for any surface of any lens, ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to an end point of a maximum effective radius thereof;  EHD is a maximum effective radius thereof

claim 48:
wherein the lens group satisfies: PLTA.ltoreq.100 .mu.m;  PSTA.ltoreq.100 .mu.m;  NLTA.ltoreq.100 .mu.m;  
and |TDT|&lt;250%, wherein HOI is a maximum imaging height for image formation 
perpendicular to the optical axis on an image plane of the image capturing module;  PLTA is a transverse aberration at 0.7 HOI in a positive direction of a tangential ray fan aberration of the image capturing module after the longest 
operation wavelength passing through an edge of the entrance pupil;  PSTA is a transverse aberration at 0.7 HOI in the positive direction of the tangential ray fan aberration of the image capturing module after the shortest operation 
wavelength passing through the edge of the entrance pupil;  NLTA is a transverse aberration at 0.7 HOI in a negative direction of the tangential ray fan aberration of the image capturing module after the longest operation 

wavelength passing through the edge of the entrance pupil;  SLTA is a transverse aberration at 0.7 HOI of a sagittal ray fan aberration of the image capturing module after the longest operation wavelength passing through the 
edge of the entrance pupil;  SSTA is a transverse aberration at 0.7 HOI of the sagittal ray fan aberration of the image capturing module after the shortest operation wavelength passing through the edge of the entrance pupil;  and TDT 
is a TV distortion of the image capturing module upon image formation



claim 49:
wherein the lens group comprises four lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, and a fourth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 
0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the fourth lens


Claim 50:
wherein the lens group comprises five lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in order along the optical axis from an object 
and an image plane of the lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the fifth lens


claim 51:
wherein the lens group comprises six lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  wherein HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens 


claim 52:

wherein the lens group comprises seven lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens in order along the optical axis from an object side to an image side;  and the lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  
wherein HOS is a distance n parallel with the optical axis between an object-side surface of the first lens and an image plane of the lens group;  
InTL is a distance in parallel with the optical axis from the object-side surface of the first 

Claim 53:
wherein the lens group further comprises an aperture, and the aperture satisfies: 
0.2.ltoreq.InS/HOS.ltoreq.1.1;  wherein HOS is a distance in parallel with the optical axis between a lens surface of the lens group furthest from an image plane of the lens group and the image plane;  InS is a distance on the optical 
axis between the aperture and the image plane.
Claim 1:

A movable carrier auxiliary system, comprising: at least one optical image capturing system disposed on an end 
operation module;  
the image capturing module captures and produces an environmental image surrounding the movable carrier;  


the operation module is electrically connected to the image capturing module, and detects at least one lane marking in the environmental image to generate a detecting signal;  
at least one warning module which is electrically connected to the operation module, and receives the detecting signal, and generates a warning signal when the detecting signal is received to determine that a moving direction of the 
movable carrier deviates from a lane;  and at least one displaying device electrically 
warning signal;  







wherein the optical image capturing system has at least one lens group;  

the at least one lens group comprises at least two lenses having refractive power and satisfies: 1.0.ltoreq.f/HEP.ltoreq.10.0;  0 
deg&lt;HAF.ltoreq.150 deg;  and 0.9.ltoreq.2(ARE/HEP).ltoreq.2.0;  where f is a 
focal length of the at least one lens group;  HEP is an entrance pupil diameter of the at least one lens group;  HAF is a half of a maximum field angle of the at least one lens 
point where an optical axis of the at least one lens group passes through any surface of one of the at least two lenses, along a surface profile of the corresponding lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis.
Claim 2:
wherein the end portion is a front portion of the movable carrier;  the at least one optical image 
capturing system captures and generates the environmental image in front of the movable carrier
claim 11:
the movable carrier auxiliary system comprises at least four optical image capturing systems respectively disposed on a left portion, a right portion, a front portion, and a rear portion of the movable carrier

claim 3:
wherein the optical image capturing system is disposed on a geometric centerline of the movable carrier





claim 4:
wherein a horizontal angle of view covered by the environmental image is at least 45 degrees

claim 12:
wherein the at least one lens group satisfies: 0.9.ltoreq.ARS/EHD.ltoreq.2.0;  wherein for any surface of any lens, ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to 

claim 13
wherein the at least one lens group satisfies: PLTA.ltoreq.100 .mu.m;  PSTA.ltoreq.100 .mu.m;  NLTA.ltoreq.100 .mu.m;  NSTA.ltoreq.100 .mu.m;  SLTA.ltoreq.100 .mu.m;  SSTA.ltoreq.100 .mu.m;  and |TDT|&lt;250%;  where HOI is a maximum height for image formation perpendicular to the optical axis on an image plane of the at least one lens group;  PLTA is a transverse aberration at 0.7 HOI in a positive direction of a tangential ray fan aberration after the longest operation 
wavelength passing through an edge of the entrance pupil;  PSTA is a transverse aberration at 0.7 HOI in the positive direction of the tangential ray fan aberration after the shortest operation wavelength passing through the edge of the entrance pupil;  
edge of the entrance pupil;  SLTA is a transverse aberration at 0.7 HOI of a sagittal ray fan aberration after the longest operation wavelength passing through the edge of the entrance pupil;  SSTA is a transverse aberration at 0.7 
HOI of the sagittal ray fan aberration after the shortest operation wavelength 
passing through the edge of the entrance pupil;  TDT is a TV distortion for image formation in the optical image capturing module







Claim 14:
wherein the at least one lens group comprises four lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, and a fourth lens in order along an optical axis from an object side to an image side;  the at least one lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  where HOS is a distance in parallel with the optical axis between an object-side surface of the first lens 
and an image plane of the at least one lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens 
to an image-side surface of the fourth lens


claim 15:

wherein the at least one lens group comprises five lenses having refractive power, which are constituted by a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in order along an optical axis from an object side to an image side;  the at least one lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  where HOS is 
a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the fifth lens


claim 16:


the at least one lens group satisfies: 0.1.ltoreq.InTL/HOS.ltoreq.0.95;  where 
HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one lens group;  
InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the sixth lens

Claim 17

wherein the at least one lens group comprises seven lenses having refractive power, which are 

0.1.ltoreq.InTL/HOS.ltoreq.0.95;  where HOS is a distance in parallel with the optical axis between an object-side surface of the first lens and an image plane of the at least one lens group;  InTL is a distance in parallel with the optical axis from the object-side surface of the first lens to an image-side surface of the seventh lens


Claim 33:
wherein the at least one lens group further comprises an aperture, wherein the optical image capturing module further satisfies: 0.2.ltoreq.InS/HOS.ltoreq.1.1;  where InS is a 
distance on the optical axis between the aperture and an image plane of the at least 
between an object-side surface of one of the at least two lenses of the at least one lens group furthest from the image plane and the image plane

Van Arendonk discloses of the storage module stores a plurality of image models (as shown in fig. 2, there are two image models and fig. 8 there are four image models).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology of the storage module stores a plurality of image models as a modification of movable carrier auxiliary system for the benefit of making a high resolution camera (Van Arendonk, abstract).
Claims 1, 28, 26, 29, 27, 47-53  is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 2, 11, 3-4, 12-17, 33 of US application US 16/507539 in view of Van Arendonk et al. (US 8866890 B2) and further in view of Daily et al. (US 20040080548 A1) indicated below.  
For Claims 1, 28, 26, 29, 27, 47-53, as discussed above, each claimed limitations of claims 1, 28, 26, 29, 27, 47 -53 of the current application are anticipated by the corresponding limitations of claim 1, 2, 11, 3-4, 12-17, 33 of the reference application in combined with Van Arendonk, except for explicitly disclosing that a horizontal view angle of the environment image is at least 100 degrees.
Daily discloses of a horizontal view angle of the environment image is at least 100 degrees (paragraph 0017, … The panoramic video sensor 28 can preferably comprise, e.g., a panoramic video sensor/camera that can provide simultaneous 360 degree horizontal coverage).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology of a horizontal view angle of the environment image is at least 100 degrees as a modification of movable carrier auxiliary system for the benefit of providing panoramic video (Daily, paragraph 0017).

Allowable Subject Matter
Claims 1-53 will be allowed provided all pending issues are overcome.
Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the claims 2-53 are also allowed based on their dependency upon the independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Jannard et al. (US Pub. No.: 9,497,380 B1) teaches “Dense field imagers are disclosed which are configured to provide combined, aggregated, fused, and/or stitched light field data for a scene. A dense field imager can include a plurality of imaging elements configured to be joined into image blocks or facets that each provides light field data about a scene. The dense field imager can include a plurality of facets in a fixed or modular fashion such that the dense field imager is configured to combine, aggregate, fuse and/or stitch light field data from the plurality of facets. The facets can be mounted such that one or more facets are non-coplanar with other facets. The facets can be configured to provide a representation of the light field with overlapping fields of view. Accordingly, the dense field imager can provide dense field data over a field of view covered by the plurality of facets.”

          Van Arendonk et al.(US Pat. No.: 8,866,890 B2) teaches “A method of making a high resolution camera includes assembling, imaging and processing. The assembling includes assembling on a carrier a plurality of sensors. Each sensor is for imaging a portion of an object. The plurality of sensors are disposed so that the portions imaged by adjacent sensors overlap in a seam leaving no gaps between portions. The imaging images a predetermined known pattern to produce from the plurality of sensors a corresponding plurality of image data sets. The processing processes the plurality of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BABAR SARWAR/Primary Examiner, Art Unit 3667